Title: To Thomas Jefferson from Auguste Chouteau, 24 August 1806
From: Chouteau, Auguste
To: Jefferson, Thomas


                        
                        
                            Monsieur
                            
                            St Louis le 24 aoust 1806.
                        
                        J’ai L’honneur de vous envoyer deux listes de signatures qui expriment le voeu de nos citoyens pour la
                            Nomination d’un gouverneur de ce territoire et qui sont La suite de celles que je vous ai precedemment addressé 
                  J’ai
                            L’honneur d’etre avec le plus profond respect Monsieur Votre tres humble et très obeissant Serviteur
                        
                            Augte. Chouteau
                            
                        
                    